  Case 19-20699      Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01    Desc Main
                                Document     Page 1 of 15


Bradley T. Hunsicker (Wyoming Bar No. 7-4579)
Jennifer Salisbury (Wyoming Bar No. 7-5218)
Markus Williams Young & Hunsicker LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: (307) 778-8178
Facsimile: (307) 638-1975
bhunsicker@MarkusWilliams.com
jsalisbury@MarkusWilliams.com

PROPOSED ATTORNEYS FOR
MORIAH POWDER RIVER, LLC

                     UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF WYOMING

In re:                         )
                               )                    Case No. 19-20699
US REALM POWDER RIVER, LLC )
f/k/a MORIAH POWDER RIVER, LLC )
EIN XX-XXXXXXX                 )                    Chapter 11
                               )
Debtor-in-Possession.          )

    MOTION FOR INTERIM AND FINAL ORDERS AUTHORIZING USE OF
                      CASH COLLATERAL


          US Realm Powder River, LLC, f/k/a Moriah Powder River, LLC, debtor-in-

possession herein (the “Debtor”), through its undersigned proposed counsel, hereby

requests that the Court enter interim and final orders authorizing the use of cash

collateral and in support thereof states as follows:

                              PRELIMINARY STATEMENT

          1.    After good-faith, arm’s length negotiations, the Debtor reached an

agreement with Powder River VPP, LLC (“Lender”) for the consensual use of cash

collateral. The purpose of the use of cash collateral is to fund the Debtor’s operations


{Z0295448/1 }                                   1
  Case 19-20699      Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01      Desc Main
                                Document     Page 2 of 15


and reorganization expenses to get the Debtor through confirmation of a proposed plan

of reorganization.

          2.    The Debtor anticipates generating cash through its operations which will

constitute the collateral of the Lender (the “Cash Collateral”). With the consent of the

Lender, the Debtor intends to use Cash Collateral to fund its operational and

reorganization expenses.

          3.    Immediate access to the use of Cash Collateral will enable the Debtor to

continue to operate its business, prevent immediate and irreparable harm to the estate

and preserve and enhance the value of the Debtor’s assets as the Debtor moves forward

with its reorganization efforts. Accordingly, the Debtor requires interim and final

approval for the use of Cash Collateral.

                              JURISDICTION AND VENUE

          4.    The United States Bankruptcy Court for the District of Wyoming (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is

a core proceeding under 28 U.S.C. § 157(b)(2).

          5.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          6.    The statutory basis for the relief requested herein is sections 105, 361,

362, 363, 364 and 507 of title 11 of the United States Code (the “Bankruptcy Code”),

and Rules 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                              FACTUAL BACKGROUND

     A. General Background

{Z0295448/1 }                                2
    Case 19-20699    Doc 34     Filed 11/26/19 Entered 11/26/19 10:44:01            Desc Main
                                 Document     Page 3 of 15


          7.    On October 31, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief pursuant to chapter 11 of the Bankruptcy Code in this Court.

          8.    The Debtor is a privately held natural gas company with headquarters in

Sheridan, Wyoming and operates in the Powder River Basin located in northeast

Wyoming. The Debtor holds significant mineral leases (the “Gas Leases”) and owns

approximately 6,800 coal-bed methane gas wells (approximately 3,900 are currently

producing) (the “Gas Wells”). The Gas Leases are entered into with the owners of

certain real property. The Gas Leases provide the Debtor with the right to exploit the

natural gas reserves under the surface of the real estate.

          9.    While the Debtor holds the Gas Leases and owns the Gas Wells, the

Debtor relies on services provided by its affiliates, Powder River Midstream, LLC

(“PRM”) and Carbon Creek Energy, LLC (“CCE”), in order to produce natural gas.

PRM provides the Debtor with pipeline assets and midstream services while CCE is the

contract operator of the Gas Wells and employs approximately 180 employees in order

to serve the needs of the Debtor.1

          10.   The Debtor continues to operate its businesses as debtor-in-possession

pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code. As of the date of this

Motion, the United States Trustee has not appointed any official committees in this case,

and no request has been made for the appointment of a trustee or examiner.

          11.   The Lender has consented to the Debtor’s use of Cash Collateral, subject
1
  Pursuant to a Management Services Agreement with CCE dated September 1, 2015, CCE is
responsible for paying the Mineral Payments and Working Interest Disbursements described herein on
behalf of the Debtor (after receiving payment from the Debtor).


{Z0295448/1 }                                    3
  Case 19-20699      Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01       Desc Main
                                Document     Page 4 of 15


to the entry and terms of the Interim Order and Final Order, as applicable.

     B. Prepetition Credit Agreement

          12.   On September 1, 2015, the Debtor, as borrower, entered into that certain

Credit Agreement for Senior Secured Revolving Credit Facility and Senior Secured

Bridge Loan (as amended or restated, supplemented or otherwise modified from time to

time, the “Prepetition Credit Agreement”) with certain lenders (collectively, the “Prior

Prepetition Lenders”) and Societe Generale, as administrative agent and issuing bank

(the “Administrative Agent”). The Prepetition Credit Agreement is guaranteed by CCE

(the “Guarantor”).

          13.   The Prepetition Credit Agreement provided the Debtor with a reserve-

based revolving credit facility and other commitments in an aggregate principal amount

of up to $210 million. The Lender asserts that pursuant to (i) a Guaranty and Collateral

Agreement made by the Debtor in favor of the Administrative Agent dated September 1,

2015 and (ii) certain recorded Mortgages, Assignments of As-Extracted Collateral,

Security Agreements, Fixture Filings and Financing Statements made by the Debtor in

favor of the Administrative Agent dated September 1, 2015, all amounts outstanding

under the Prepetition Credit Agreement are secured by a first-priority security interest

(the “Prepetition Liens”) in substantially all of the Debtor’s assets (collectively, the

“Prepetition Collateral”).

          14.   Pursuant to that certain Successor Agent and Issuer Agreement dated as of

June 26, 2018, Societe Generale resigned as the Administrative Agent under the

Prepetition Credit Agreement, and West Texas National Bank (“WTNB”) was appointed

{Z0295448/1 }                                4
  Case 19-20699      Doc 34   Filed 11/26/19 Entered 11/26/19 10:44:01    Desc Main
                               Document     Page 5 of 15


by the Prior Prepetition Lenders as the successor Administrative Agent under the

Prepetition Credit Agreement, and WTNB accepted such appointment.

          15.   Pursuant to (i) those certain Assignment and Assumption Agreements, by

and between each of the Prior Prepetition Lenders, as assignor, and Mutual of Omaha

Bank (“Omaha Bank”), as assignee, all dated as of June 26, 2018, (ii) those certain

Assignment and Assumption Agreements, by and between each of the Prior Prepetition

Lenders, as assignor, and WTNB, as assignee, all dated as of June 26, 2018, and (iii)

that certain Assignment and Assumption Agreement, by and between Omaha Bank, as

assignor, and WTNB, as assignee, dated as of October 12, 2018, WTNB acquired one

hundred percent (100%) of the Debtor’s debt obligations under the Prepetition Credit

Agreement and related Prepetition Liens from the Prior Prepetition Lenders and Omaha

Bank.

          16.   On October 12, 2018, the Debtor and WTNB, as Administrative Agent

and the then sole lender under the Prepetition Credit Agreement, entered into a

Forbearance Agreement with respect to the Prepetition Credit Agreement.

          17.   On July 10, 2019, pursuant to an Assignment and Assumption Agreement,

Lender purchased and acquired one hundred percent (100%) of the Debtor’s debt

obligations under the Prepetition Credit Agreement and related Prepetition Liens from

WTNB. On July 10, 2019, WTNB resigned as the Administrative Agent under the

Prepetition Credit Agreement, and Lender was appointed as the successor

Administrative Agent under the Prepetition Credit Agreement, and Lender accepted

such appointment.

{Z0295448/1 }                               5
  Case 19-20699       Doc 34   Filed 11/26/19 Entered 11/26/19 10:44:01       Desc Main
                                Document     Page 6 of 15


          18.   On July 10, 2019, the Lender and Debtor, among other parties, entered

into a Purchase and Sale Agreement (the “VPP Purchase Agreement”).

          19.   Pursuant to the VPP Purchase Agreement, on July 10, 2019, (i) the Lender

and Debtor entered into certain recorded Conveyances of Term Overriding Royalty

Interest (the “Conveyances”), whereby Debtor conveyed to Lender Term Overriding

Royalty Interests in the Gas Leases (the “ORRIs”), and (ii) the Lender, Debtor, as

grantor, and CCE, as operator, entered into a Production and Delivery Agreement,

whereby Debtor and CCE agreed, among other things, to deliver the ORRIs to the

Lender in accordance with Schedule 1 of the Conveyances.

          20.   On July 10, 2019, the Lender and Debtor entered into a Forbearance

Agreement whereby subject to certain conditions, Lender agreed to forebear from

exercising any of its rights and remedies under the Prepetition Credit Agreement or

other related loan documents, in exchange for, inter alia, its timely receipt of payments

related to the ORRIs granted to Lender pursuant to the Conveyances on a monthly basis

(the “VPP Payment”).

          21.   As of the Petition Date, the outstanding principal amount due under the

Prepetition Credit Agreement was in an amount of no less than $80,205,994.25,

exclusive of certain pre-petition and post-petition interest, attorney’s fees, and other

costs and expenses.

          22.   The Lender asserts that all of the Debtor’s deposit accounts and account

receivables are subject to the Prepetition Liens and constitute Cash Collateral.



{Z0295448/1 }                                6
  Case 19-20699      Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01       Desc Main
                                Document     Page 7 of 15


     C. Other Secured Debt

          23.   In the ordinary course of business, the Debtor routinely transacts business

with a number of third-party contractors and vendors who may seek to assert liens

against the Debtor and its property (Gas Leases and Gas Wells) if the Debtor fails to pay

for the goods delivered or the services rendered. These parties perform various services

for the Debtor, including, without limitation, supplying oil and gas related services and

transporting the Debtor’s gas production.

     D. Negotiations Regarding the Use of Cash Collateral

          24.   Prior to the Petition Date and post-petition, the Debtor and the Lender

have participated in arms’ length negotiations regarding the terms and conditions of a

proposed consensual cash collateral order. These efforts resulted in an agreement with

the Lender regarding the consensual use of Cash Collateral that is reflected in the

proposed Order. As part of the consensual arrangement, and as adequate protection for

any diminution in value during this case, the Debtor has agreed to provide the Lender

with an adequate protection package that includes Adequate Protection Liens,

Superpriority Claims, and budget and reporting requirements.

                                 RELIEF REQUESTED
          25.   The Debtor requests the ability to use cash receipts and equivalents

constituting the Cash Collateral of the Lender. Specifically, the Debtor requests entry of

the Interim Order, substantially in the form attached hereto as Exhibit A, and, following

the Final Hearing, the Final Order (attached hereto as Exhibit B),

                (a) authorizing the use of Cash Collateral, as such term is defined in
                    Section 363(a) of the Bankruptcy Code, of the Lender, pursuant to

{Z0295448/1 }                                 7
  Case 19-20699       Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01         Desc Main
                                 Document     Page 8 of 15


                   Section 363(c) of the Bankruptcy Code, on an interim basis and upon
                   the terms and conditions set forth in this Interim Order during the
                   period following the date of commencement of this Chapter 11 Case
                   and pending the Final Hearing;

                (b) granting adequate protection to the Lender pursuant to Sections 361
                   and 363(e) of the Bankruptcy Code on account of the Lender’s
                   interests in the Prepetition Collateral and on account of the Debtor’s
                   use of Cash Collateral, and any diminution in value of the Prepetition
                   Collateral resulting therefrom;
                (c) modifying the automatic stay imposed by Section 362 of the
                    Bankruptcy Code to the extent necessary to permit the Debtor and the
                    Lender to implement and effectuate the terms and provisions of this
                    Interim Order and the Final Order; and
                (d) requesting that the Final Hearing be scheduled by the Court no later
                    than 35 days following entry of this Interim Order to consider entry of
                    the Final Order authorizing on a final basis, inter alia, the use of Cash
                    Collateral and the provision of adequate protection of Lender’s
                    interests in the Prepetition Collateral.


                BASIS FOR RELIEF AND APPLICABLE AUTHORITY

     A. The Court Should Authorize the Debtor to Use Cash Collateral and Provide
        Adequate Protection.

          26.   A debtor’s use of property of the estate, including cash collateral, is

governed by Bankruptcy Code Section 363. Pursuant to Bankruptcy Code section

363(c)(2), a debtor may only use cash collateral subject to the consent of all entities that

have an interest in the cash collateral or the grant of adequate protection. 11 U.S.C. §

363(c)(2). Bankruptcy Code Section 363(e) provides that upon request of an entity that

has an interest in property to be used by a debtor, the court shall prohibit or condition

such use as is necessary to provide adequate protection of such interest. 11 U.S.C. §

363(e).


{Z0295448/1 }                                  8
  Case 19-20699      Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01        Desc Main
                                Document     Page 9 of 15


          27.   Generally, what constitutes adequate protection is decided on a case-by-

case basis. In re DB Capital Holdings, LLC, 454 B.R. 804, 822 (Bankr. D. Colo. 2011)

(citing In re Becker Indus., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986)) (the application

of adequate protection “is left to the vagaries of each case, but its focus is protection of

the secured creditor from diminution in the value of its collateral during the

reorganization process”); see also In re Columbia Gas Sys., Inc., 1992 WL 79323, at *2

(Bankr. D. Del. Feb. 18, 1992); In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y.

1996).

          28.   The Debtor has agreed to provide the Lender with adequate protection that

includes: (a) the timely payment of the VPP Payment on a monthly basis; (b) granting of

Adequate Protection Liens on all property and assets of the Debtor; (c) granting of

allowed Superpriority Claims solely to the extent of the aggregate diminution in value of

the Lender’s interest in the Prepetition Collateral from and after the Petition Date, if

any; and, (d) certain other budget and reporting requirements.

          29.   Consistent with the purposes underlying the provision of adequate

protection, the proposed Interim Order provides the Lender with adequate protection (as

set forth in detail above) to protect the Lender from any diminution in value of their

interests during the pendency of this Chapter 11 Case. As noted above, the Lender has

consented to the use of Cash Collateral on the terms set forth in the proposed Interim

Order.

          30.   This Court should authorize the Debtor’s use of Cash Collateral as the

Lender is adequately protected under the terms of the proposed Order and has consented

{Z0295448/1 }                                 9
  Case 19-20699         Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01        Desc Main
                                   Document     Page 10 of 15


to the use of Cash Collateral in accordance with the terms of the Interim Order and Final

Order.

     B. The Debtor’s Need to Access Cash Collateral

          31.      The Debtor needs the Cash Collateral to pay operating expenses

associated with its business operations, all in accordance with the Budget (as defined

below).         Indeed, absent such relief, the Debtor’s business will be brought to an

immediate halt, with damaging consequences for the Debtor and its estate and creditors.

          32.      The Debtor’s use of Cash Collateral is critical to preserve the value of its

assets and property during the Chapter 11 Case and will avoid immediate and

irreparable harm to the Debtor’s estate and creditor.            The use of Cash Collateral

constituting proceeds of the Prepetition Collateral generated following the Petition Date

will also allow the Debtor to avoid the increased costs and administrative burdens that

would follow if the Debtor were required to immediately segregate and not use its

operating cash. The terms and conditions on which the Debtor may use Cash Collateral

have been carefully designed, and extensively negotiated, to meet the dual goals of

Bankruptcy Code Sections 361 and 363. If the Interim Order is entered, the Debtor will

have ample working capital to operate its busines and provide an opportunity to

maximize value for the benefit of its stakeholders. At the same time, the Lender will be

adequately protected with the Adequate Protection Liens on all assets of the Debtor and

Superpriority Claims.

          33.      As discussed above, a significant portion of the Prepetition Collateral

consists of the Debtor’s oil and gas properties and related assets which includes the

{Z0295448/1 }                                    10
  Case 19-20699      Doc 34   Filed 11/26/19 Entered 11/26/19 10:44:01      Desc Main
                               Document     Page 11 of 15


hydrocarbons extracted by the Debtor from those properties and the proceeds generated

from sales thereof. The Debtor’s business model is predicated upon its ability to exploit

its hydrocarbon assets, bring them to market, and use the proceeds in its business

operations.     Thus, the orderly continuation of the Debtor’s operations and the

preservation of its going concern value are largely dependent upon its ability to

regularly convert the Prepetition Collateral into Cash Collateral and use it in its

operations.

          34.   The Debtor has prepared a budget showing sources and uses of cash

necessary for the Debtor’s operations on a monthly basis for the first six (6) months of

this Chapter 11 Case (as such budget may be modified from time to time by the Debtor,

the “Budget”), a copy of which is attached hereto as Exhibit C. Specifically, the

Budget shows the Debtor’s forecasted receipts and disbursements from the Petition Date

through April, 2020 (such initial six-month period, the “Budget Period”). As set forth in

the Interim Order and the Budget, the Debtor intends to use Cash Collateral for, among

other things, working capital, general corporate purposes, and administrative costs and

expenses of the Debtor incurred in the Chapter 11 Case.

          35.   As set forth in the Interim Order, the Debtor will adhere to the Budget

during the Budget Period, subject to its ability to: (i) carry over any amounts not

expended for monthly budgeted items not paid through any subsequent month within a

six-week period thereafter, (ii) expend up to 5% more than the budgeted amount (plus

any permitted Carry Forward) for a specific month in such month so long as the

aggregate expenditures during the Budget Period do not exceed the total shown on the

{Z0295448/1 }                               11
  Case 19-20699        Doc 34   Filed 11/26/19 Entered 11/26/19 10:44:01        Desc Main
                                 Document     Page 12 of 15


Budget for such interim period by more than 5%, and (iii) pay amounts incurred from

and after the Petition Date, in addition to or for categories not listed in the Budget with

the prior written consent of the Lender.

     C. The Debtor’s Interim Use of Cash Collateral Should be Approved.

          36.   Bankruptcy Rule 4001(b) provides that a final hearing on a motion for

authorization to use Cash Collateral may not be commenced earlier than fourteen (14)

days after the service of such motion. Upon request, however, a bankruptcy court is

empowered to conduct a preliminary expedited hearing on the motion and authorize the

use of Cash Collateral to the extent necessary to avoid immediate and irreparable harm

to the Debtor’s estate. See Fed. R. Bankr. P. 4001(b)(2). Bankruptcy Code Section

363(c)(3) authorizes the court to conduct a preliminary hearing and to authorize the use

of cash collateral “if there is a reasonable likelihood that the [debtor] will prevail at the

final hearing under [Bankruptcy Code Section 363(e)].” 11 U.S.C. § 363(c)(3).

          37.   In this case, immediate and irreparable harm would result if the relief

requested in the Motion is not granted on an interim basis. Absent use of the Prepetition

Collateral, including the Cash Collateral, the Debtor will simply be unable continue the

orderly operation of its business. As such, use of the Prepetition Collateral, including

the Cash Collateral, is necessary to the Debtor’s ability to preserve and maintain its

going-concern value for the benefit of all parties in interest. Failure to grant the relief

requested herein on an interim basis would result in immediate and irreparable harm to

the Debtor’s estate.

          38.   Based on the foregoing, the Debtor respectfully submits that it has

{Z0295448/1 }                                12
  Case 19-20699      Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01      Desc Main
                                Document     Page 13 of 15


satisfied the requirements of Bankruptcy Rule 4001 to support an expedited preliminary

hearing and immediate Cash Collateral availability on an interim basis. Accordingly, the

Debtor seeks immediate authority to use the Prepetition Collateral and Cash Collateral,

pursuant to the terms and conditions in the Interim Order to prevent immediate and

irreparable harm to the Debtor’s estate pending the Final Hearing pursuant to

Bankruptcy Rule 4001(b).

                     WAIVER OF BANKRUPTCY RULE 6004(H)

          39.   Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use,

sale, or lease of property other than cash collateral is stayed until the expiration of 14

days after entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P.

6004(h). As described above, the relief that the Debtor seeks in this Motion is necessary

for the Debtor to operate without interruption and to preserve value for its estate.

Accordingly, the Debtor respectfully requests that the Court waive the fourteen day stay

imposed by Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein

justifies immediate relief.

                              RESERVATION OF RIGHTS

          40.   Nothing contained herein is or should be construed as: (a) an admission as

to the validity of any claim against the Debtor; (b) a waiver of the Debtor’s rights to

dispute any claim on any grounds; (c) a promise to pay any claim; (d) an assumption or

rejection of any executory contract or unexpired lease pursuant to Bankruptcy Code

Section 365; or (e) otherwise affect the Debtor’s rights under Bankruptcy Code Section

365 to assume or reject any executory contract with any party subject to this Motion.

{Z0295448/1 }                                13
  Case 19-20699       Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01      Desc Main
                                 Document     Page 14 of 15


                                          NOTICE

          41.   Notice of this Motion shall be given to the Debtor’s Limited Service List

by overnight mail within 24 hours of filing and as otherwise ordered by the Court at the

interim hearing. Due to the nature of the relief requested herein, the Debtor submits that

no other or further notice need be provided.

                                      CONCLUSION

          The Debtor respectfully request that the Court (a) enter orders, substantially in

the forms annexed hereto, granting the relief requested in this Motion on an interim

basis, (b) schedule a final hearing on this Motion within thirty-five (35) days or as soon

as is otherwise practicable to consider entry of the Final Order, and (c) grant such other

and further relief as may be just and proper.


Dated: November 26, 2019
          Cheyenne, Wyoming
                                            MARKUS WILLIAMS YOUNG AND
                                            HUNSICKER LLC

                                            By: /s/ Bradley T. Hunsicker
                                            Bradley T. Hunsicker (WY Bar No 7-4579)
                                            106 East Lincolnway, Suite 300
                                            Cheyenne, WY 82001
                                            Telephone: 307-778-8178
                                            Facsimile: 307-638-1975
                                            Email: bhunsicker@markuswilliams.com

                                            Proposed Counsel for the Debtor and Debtor-
                                            in-Possession




{Z0295448/1 }                                   14
  Case 19-20699   Doc 34    Filed 11/26/19 Entered 11/26/19 10:44:01     Desc Main
                             Document     Page 15 of 15


                           CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November, 2019, I caused a true and
correct copy of the foregoing MOTION FOR INTERIM AND FINAL ORDERS
AUTHORIZING USE OF CASH COLLATERAL to be served, electronically, upon
the parties indicated below via the Court’s CM/ECF system:

Daniel J. Morse
Assistant U.S. Trustee
308 West 21st Street, Room 203
Cheyenne, WY 82001
daniel.j.morse@usdoj.gov

                                              /s/ Bradley T. Hunsicker
                                              Bradley T. Hunsicker




{Z0295448/1 }                            15
